Citation Nr: 0412302	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  97-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
patellectomy of the right knee, currently evaluated 20 
percent disabling.

2.  Entitlement to an increased rating for a left varicocele, 
currently evaluated 10 percent disabling.

3.  Entitlement to a rating greater than 20 percent disabling 
for degenerative changes of the lumbar spine with 
lumboscoliosis.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at law  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A 
rating decision in February 1996 denied an increased rating 
for the veteran's right knee disability, rated under 
Diagnostic Code 5257, and increased the evaluation for his 
left varicocele to 10 percent disabling under Diagnostic Code 
7599-7120.  In February 1997, a hearing was held before a 
hearing officer in the Roanoke RO.  In September 1998, the RO 
granted service connection for the veteran's lumbar spine 
disability as secondary to his right knee disability and 
assigned a 10 percent rating for the back disability; the 
veteran appealed the assigned rating.  A rating decision in 
July 2000 denied a total disability rating based on 
individual unemployability.  In November 2002 the RO 
increased the veteran's low back condition from 10 percent 
disabling to 20 percent disabling, continued the 10 percent 
rating for left varicocele under Diagnostic Code 7599-7120, 
and continued the 20 percent rating for the pattellectomy 
residuals of the right knee citing to Diagnostic Code 5299-
5260.  

The case was remanded by the Board in February 2001.  Upon 
its return to the Board, the veteran was sent a letter, dated 
in March 2003, informing him of his rights under the Veterans 
Claims Assistance Act of 2000 (VCAA).  Subsequently, 
additional evidence was received and associated with the 
claims folder.  Given a recent decision of the United States 
Court of Appeals for the Federal Circuit, the matter was 
again remanded in May 2003 in order to afford the RO the 
opportunity to consider the additional evidence received by 
the Board and readjudicate the claims on appeal.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7306 (Fed. Cir. May 1, 2003).  The 
matter is now once again before the Board. 


FINDINGS OF FACT

1.  The veteran's right knee disability is productive of 
complaints that include pain and is productive of arthritis, 
a range of motion of 5 degrees to 120 degrees, and is not 
shown to be manifested by severe recurrent subluxation or 
lateral instability, or significant functional loss.

2.  The evidence does not demonstrate that service-connected 
left varicocele necessitates continuous intensive management 
of urinary tract infections or results in more than two 
episodes of urinary tract infections per year requiring 
drainage

3.  The evidence does not demonstrate that service-connected 
left varicocele results in such voiding dysfunction as to 
require the wearing of absorbent materials; daytime voiding 
intervals between one and two hours, nightly voiding of three 
to four times, or continuous catheterization.

4.  The varicocele is primarily manifested by tenderness and 
complaints of pain on lifting.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected residuals, patellectomy, right knee injury, 
have not been met.  38 USCA §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71(a), Diagnostic 
codes 5003, 5256, 5257, 5258, 5260, 5261, 5262 (2003).  

2.  The criteria for a rating in excess of 10 percent for 
left varicocele are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.115a, 4.115b, DC's 7120 
(in effect prior to and after January 12, 1998), 7525, 
7527,7804 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA

Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the matter on appeal.  Among other things, the VCAA 
provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), and 3.159 (2003).  The veteran was 
first informed of this change in the law by the February 2001 
Board remand.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
In this regard, an April 2001 letter to the veteran from the 
RO requested that the veteran provide the names and addresses 
of all health care providers who treated him for, inter alia, 
his service-connected right knee and left varicocele 
conditions on the enclosed VA Form 21-4138.  He was further 
requested to complete VA Form 21-4142's.  Additionally, a 
March 2003 letter from the Board informed the veteran of what 
evidence was needed in order to establish entitlement to 
increased ratings for the issues on appeal.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  Here, the 
March 2003 letter informed the veteran that VA would make 
reasonable efforts to obtain such things as private medical 
records, employment records, or records from state or local 
government agencies.  The letter further stated that VA would 
make as many requests as necessary to obtain records from 
Federal Agencies, unless it is decided that further efforts 
would be futile or that the records did not exist.  
Additionally, the letter stated that VA would assist him by 
providing a medical examination or getting a medical opinion 
if it was decided such was necessary to make a decision on 
his claims.   
    
In addition, the supplemental statement of the case (SSOC), 
issued in November 2002, reiterated the above-described 
duties, stating that provided certain criteria were met, VA 
would make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2003), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2003).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2003).  The Board notes that in the February 
1997 RO hearing, the veteran referred to private treatment 
records for his knee in 1997.  However, the name of the 
hospital apparently was not intelligible, as only a blank 
space was printed in the hearing transcript.  When asked 
whether he could obtain those records the veteran replied in 
the affirmative, stating that he had the records at home.  
The hearing officer informed the veteran that if he could not 
get the records, or if he did not possess all of the records, 
he could complete a release of information form if he needed 
VA to attempt to obtain the records.  Upon a review of the 
claims folder, it does not appear that such records have been 
associated with the claims folder, nor is there any evidence 
of a completed authorization to release form by the veteran 
to enable VA to attempt to obtain the records.  Given the 
foregoing, the Board finds that VA has complied with its duty 
to notify the appellant of the duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the March 2003 letter 
did inform the veteran that he should send VA copies of any 
relevant evidence he had in his possession.  He was also 
informed that he could get any relevant records himself and 
send them to VA.              Furthermore, the supplemental 
statement of the case (SSOC), issued in November 2002, 
included the language of 38 C.F.R. § 3.159(b)(1).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  In this regard, and in any event, a recent 
opinion by the General Counsel's Office, it was determined 
that the Pelegrini Court's discussion of the "fourth 
element" was obiter dictum and was not binding on VA.  
VAGCOPPREC 1-2004 (February 24, 2004).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified above.  
  
Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.

				II.  Increased Ratings

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2003); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2003).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.     

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

				A.  Right Knee

The medical evidence includes an October 1993 report of right 
knee X-rays.  It stated status post patellectomy and that the 
overall appearance of the knee, including the soft tissue 
calcifications along the lateral aspect of the knee were 
essentially unchanged since the prior study of October 1990.  
It stated that, at most, there were minimal degenerative 
changes seen about the right knee joint.  

An April 1995 report of right knee X-rays stated status post 
patellectomy and that a bony density in the region of the 
patella remained.  Mild degenerative joint disease was noted 
with mild marginal spurring to the upper tibia, but no 
essential interval change in the appearance on comparison 
with the previous examination in 1993.  

In an April 1995 VA examination report it was noted that 
examination of the knee showed no effusion, no laxity, and no 
apprehension.  There was, however, a deformed patella.  The 
examiner stated that most of it appeared to be missing, but 
that there was something on the upper part of the area where 
the patella should have been that appeared like a piece of 
it.  The circumference of both knees was 15 1/2 inches.  The 
range of motion of the right knee was zero to 114 degrees, 
but there was no pain.  The examiner noted that X-rays showed 
status post patellectomy and a bony density remained in the 
region of the patella.  There was mild degenerative joint 
disease changes with mild marginal spurring to the upper 
tibia, although no essential interval change in the 
appearance in comparison with the previous film of February1, 
1993.  The knee joint spaces were maintained.  The diagnosis 
was history of patellectomy of the right knee with clinical 
finding of reduced range of motion and radiographic finding 
of patellectomy and mild degenerative joint disease, but no 
essential interval change since February 1, 1993.   

A May 1996 VA progress note reported that the veteran had 
chronic right knee pain.  It also reported that the right 
knee was unstable and was better when the veteran wore a 
brace.  A VA progress note from January 1997 also reported 
knee pain and that he wore a brace on his right knee.  A 
January 1997 report of X-rays of the veteran's right knee 
from Giles Memorial Hospital stated that there was an old 
comminuted united patellar fracture.  There was knee joint 
effusion.  

A February 1997 report of right knee X-rays notes mild 
osteoarthritic change with mild marginal spurring about the 
knee.  The knee joints were maintained in the standing view.  
A February 1997 note by Dr. Randolph Cook stated that X-rays 
of the veteran's right knee revealed some calcific densities 
that were in the patellar tendon that were laterally over his 
lateral femoral condyle.  This was reported to be painful to 
palpation and that taking the veteran's leg through range of 
motion testing gave him significant pain. He did have a 
palpable mass in the area.  A February 1997 VA clinic note by 
Dr. Thomas Strong reported that the veteran had motion of the 
right knee from 0 degrees to 115 degrees with full active 
extension.  He had atrophy of his thigh.  His ligaments 
seemed to be stable and Apley's and McMurray's tests were 
negative.  He had a bony mass on the lateral side of the 
lateral femoral condyle which seemed to contain the 
quadriceps tendon.  The examiner stated that the quadriceps 
tendon did not seem to be actively subluxed back and forth 
over the condyle, but seemed to be locked in the dislocated 
position.  The examiner stated that the veteran may have a 
laterally dislocated quadriceps mechanism producing his 
repeated episodes of instability.       

At the February 1997 RO hearing, the veteran stated that his 
knee would dislocate when he put normal weight on the right 
knee.  He also stated that he had fallen twenty-five times in 
the past year and that he had fallen at least six times as of 
the date of the hearing in 1997.    

A March 1997 report from the Virginia Department of 
Rehabilitation Services noted that the patella was 
approximately half the normal size.  The report stated that 
there was no knee joint instability and that the knee had 
full active and passive range of motion.  There was moderate 
right side quadriceps atrophy present.  The impression was 
status post extensive injury to the right patella.  The 
examiner further stated that the veteran had secondary 
patellofemoral syndrome and suspected some degenerative 
arthritis.  The examiner also stated that the veteran's right 
knee derangement would make it impossible for him to engage 
in any activities that would require squatting, crawling, or 
climbing.  It was stated that he could do some walking in a 
level surface as well as stand.  It was stated that heavy 
pushing would be difficult because of his quadriceps atrophy.  

An April 1997 Social Security Disability Determination listed 
a primary diagnosis of osteoarthritis and allied disorders 
and a secondary diagnosis of disorders of the back.    

A July 1997 report noted that the veteran was wearing a knee 
brace.  It was noted that surgery would not be a guarantee 
for improving his symptoms.  In this regard, the note stated 
that the veteran indicated that he was not ready to proceed 
with any type of major surgery since he felt that his range 
of motion and functions were good and that his pain level was 
tolerable.      

A June 1998 VA progress note reported that the veteran stated 
that both knees were unstable.  A December 1998 VA medical 
record stated that the veteran had right knee pain and 
instability, stating that he had medial collateral ligament 
instability.  The report appeared also to state that there 
was marked weakness and atrophy of the quadriceps.   

A December 1998 progress note from Giles County Family 
Practice Center noted severe osteoarthritis of the right 
knee.  A June 1999 report noted osteoarthritis of the right 
knee, unchanged.    

A June 1999 report of X-rays stated that the veteran's right 
knee was status post patellectomy, mild degenerative changes 
about the knees were noted to be similar to the February 1997 
report.  

A June 1999 VA examination report noted that the veteran 
reported aching pain in his right knee and that he had 
stiffness and swelling.  He had no heat or redness.  He did 
report having instability or giving away of the right knee.  
He reported no locking of the right knee, nor did he report 
fatigability or lack or endurance.  The veteran did state 
that any prolonged walking or any kind of bending of his knee 
caused a flare-up of his problem, as did changes in the 
weather.  Rest, medication, and heat helped the condition.  
It was noted that the veteran used a brace, but no cane, 
corrective shoes, or crutches.  Upon examination, it was 
noted that there was marked deformity and swelling.  He did 
have crepitus and the knee was noted to be tender medially.  
He extended his knee to 7 degrees with pain actively and 5 
degrees with pain passively and 5 degrees with pain after 
fatiguing.  Flexion was from 7 degrees to 125 degrees with 
pain actively, from 5 degrees to 130 degrees with pain 
passively, and from 5 degrees to 132 degrees with pain after 
fatiguing.  The diagnosis was status post patellectomy with 
mild degenerative changes seen on X-rays of both knees.  

A July 2000 VA progress note reported that the veteran was 
complaining of knee pain.  A September 2000 letter from Dr. 
Robert F. Devereaux of the Giles County Family Practice 
Center stated that the veteran has had persistent difficulty 
with instability of his knee since the 1967 automobile 
accident.  Upon examination, it was noted that he lacked 10 
degrees of full extension of the knee, but that flexion was 
normal.  There was no gross knee instability.  Neurological 
examination was notable for atrophy of the musculature of the 
right anterior thigh.  His thigh circumference was 18 1/2 
inches on the right and 21 inches on the left.  He had 
difficulty squatting to the floor.  

An October 2001 report of X-rays states that the report was 
of the right knee, however, the body of the report itself 
repeatedly referred to the left knee.  It stated that there 
was mild reduction in the medial compartment of the left knee 
joint and that there was subchondral sclerosis involving the 
left medial tibial plateau.  There was no fracture or 
subluxation.  There was a prominent osteophyte arising from 
the tibial spine.  The listed impression was degenerative 
changes involving the medial compartment of the left knee 
joint.  

An October 2001 VA examination report noted that the veteran 
complained of persistent bilateral knee pain, which he rated 
6/10.  There was no swelling, tenderness, redness or increase 
in warmth of the right knee and range of motion of the right 
knee was intact.  

A February 2002 VA orthopedic consult noted that the veteran 
was complaining of right knee pain.  Upon examination, it was 
noted that there was slightly limited right knee movement.  
It was further reported that X-rays revealed some early 
degenerative change in the right knee with post-patellectomy 
changes.  

A September 2002 report of X-rays noted an impression of 
proliferative bony changes seen along the anterolateral 
aspect of the distal right femur, which was noted to be 
stable compared to previous radiographs dating back to 1990.

A September 2002 VA examination report noted that the 
examiner had reviewed the claims folder, to include the 
pertinent medical records prior to the examination.  It was 
reported that the veteran described his right knee pain as 
6/10.  He also reported that his right knee would swell, but 
that he had no heat or redness.  He did report some 
instability or giving way of the right knee and that there 
was locking.  He further reported fatigability and lack of 
endurance.  It was noted that cold and snow made his knee 
pain increase.  Pills, rest, heat, and his knee brace helped 
his condition.  He stated that he used a cane in his right 
hand.  It was noted that there was no dislocation or 
recurrent subluxation and he had no inflammatory arthritis.  
Upon examination, he was noted to have a slight limp on the 
right leg.  He walked on his heels with no pain, but walked 
on his toes and outside of his feet with pain in his right 
knee.  His right knee was noted to have deformity.  Swelling 
was noted, but there was no laxity, which the examiner 
explained meant that there was no instability.  It was tender 
medially and anteriorly and there was crepitus.  He extended 
his right knee to 5 degrees actively, to 3 degrees passively, 
and to 2 degrees after fatiguing, all with pain.  Flexion was 
from 5 degrees to 120 degrees actively, 3 degrees to 122 
degrees passively, and 2 degrees to 125 degrees after 
fatiguing, all with pain.  It was noted that pain started in 
the right knee at the time the initial function began to be 
tested, continued through the testing procedure, and stopped 
when testing stopped.  The examiner stated that X-rays of the 
right knee yielded findings of status post patellectomy with 
moderate degenerative joint diseases changes.  These were 
reported to be stable findings compared with previous X-rays 
dating back to 1990.  The examiner stated that the veteran 
had some functional loss of the right knee, however, when 
exercising to fatigue the veteran actually improved as far as 
functional loss was concerned.  No loss was noted due to 
reduced or excessive excursion.  Additionally, no loss was 
noted to be due to reduced or excessive excursion, absence of 
necessary structures, deformity, adhesion, or defective 
innovation.  Furthermore, no functional loss was due to 
weakened movement, excess fatigability, incoordination, or 
pain.  In fact, as stated above, the examiner noted that the 
veteran improved when exercised to fatigue.  In this regard, 
he stated that one must compare a flare-up with exercising to 
fatigue, which, again, actually improved the veteran's 
function.  Pain complained of by the veteran was noted to be 
supported by the adequate pathology, but he had no muscle 
spasms.  There was no visual behavior, such as facial 
expression or wincing or pressure or manipulation of the 
various joints.  Finally, the examiner stated that the 
veteran's right knee problems have remained the same 
throughout the years.  

A November 2002 VA orthopedic consult noted upon examination 
that there was no effusion and that he had good active range 
of movement.  He had an osteocartilaginous fragment that 
seemed to be fixed anterolaterally.  It was noted that it 
could be a patellar remnant.  His X-rays were noted to show 
advanced osteoarthritis of the right knee.  A May 2003 VA 
orthopedic clinic note stated that the veteran was able to 
walk considerable distances with some discomfort.     

Based on the foregoing, the Board finds that the veteran's 
claim for an increased rating for his service-connected right 
knee disability must be denied.    Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  Under 38 C.F.R. 
§ 4.71a, DC's 5260 and 5261, which address limitation of 
motion of the knee, a 20 percent rating is warranted when 
flexion is limited to 30 degrees or extension is limited to 
15 degrees.  A 30 percent rating is warranted when flexion is 
limited to 15 degrees or extension is limited to 20 degrees.  
His right knee condition is currently rated as 20 percent 
disabling under DC 5260.

Here, the September 2002 VA examination report noted that the 
veteran extended his right knee to 5 degrees actively.  
Flexion was to 120 degrees actively.  The April 1995 VA 
examination report listed the most severe limitation of 
flexion at 114 degrees and the September 2000 letter from Dr. 
Devereaux noted the most severe limitation of extension, 
stating that the veteran lacked 10 degrees of full extension 
of the knee.  The June 1999 VA examination report noted 
extension of 7 degrees with pain actively.  Thus, a higher 
rating is not warranted under either DC 5260 or DC 5261.  

Furthermore, a higher rating is not available under any other 
diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent 
disability evaluation is granted for cartilage, semilunar, 
dislocated, with frequent episodes of "locking" pain, and 
effusion into the joint.  This is the only rating listed for 
this Diagnostic Code (DC).  Furthermore, in the absence of 
ankylosis (DC 5256) there is no basis for evaluating the 
veteran's disability under these diagnostic codes.  See 38 
C.F.R. § 4.71, DC 5256 (2003).
   
In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
knee disability under both of these DC's would not amount to 
pyramiding under 38 C.F.R. § 4.14.  (Esteban v. Brown, 6 Vet. 
App. 259 (1994)).  However, a separate finding must be based 
on additional disability. Under 38 C.F.R. § 4.71a, DC 5257, a 
10 percent rating is warranted for slight recurrent 
subluxation or instability and a 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.  A 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  Here, however, 
the evidence does not support a rating under DC 5257.  
Although there were some complaints by the veteran of 
instability, the medical evidence does not support this 
conclusion.  For instance, the March 1997 report from the 
Virginia Department of Rehabilitation Services noted that 
there was no knee joint instability.  Moreover, the September 
2000 letter from Dr. Robert F. Devereaux of the Giles County 
Family Practice Center stated that there was no gross knee 
instability and the September 2002 VA examination report, 
although noting the veteran's subjective complaints of some 
instability, stated that there was no laxity, which was 
clarified to mean that there was no instability and the 
examiner concluded that the veteran's right knee problems had 
remained the same throughout the years.  Therefore, the Board 
finds that a separate rating for the right knee under DC 5257 
is not warranted.  The Board makes notes that since DC 5257 
is not predicated on loss of range of motion, 38 C.F.R. §§ 
4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 
202 (1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).

The Board notes that the veteran has reported that he has 
pain in his right knee.  VA is required to take pain symptoms 
into account, to the extent these symptoms are supported by 
adequate pathology, particularly in ratings involving 
limitation of range of motion.  38 C.F.R. §§ 4.40 and 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  

At his September 2002 VA examination, the veteran did 
complain of right knee pain.  However, the examiner stated 
that, although the veteran had some functional loss of the 
right knee, when exercising to fatigue the veteran actually 
improved as far as functional loss was concerned.  No loss 
was noted due to reduced or excessive excursion.  
Additionally, no loss was noted to be due to reduced or 
excessive excursion, absence of necessary structures, 
deformity, adhesion, or defective innovation.  Furthermore, 
no functional loss was due to weakened movement, excess 
fatigability, incoordination, or pain.  In fact, as stated 
above, the examiner noted that the veteran improved when 
exercised to fatigue.  In this regard, he stated that one 
must compare a flare-up with exercising to fatigue, which, 
again, actually improved the veteran's function.  Thus, there 
is simply insufficient evidence that he has a level of 
functional loss due to right knee pathology which would merit 
a higher rating when considering 38 C.F.R. §§ 4.40 and 4.45.  
Moreover, it is noted that it is apparent that the RO has 
already considered functional impairment in assigning the 20 
percent rating since the actual limitation of motion shown 
does not even meet the criteria for a 20 percent rating.  
Accordingly, the claim must be denied.



B.  Left Varicocele

The Board initially notes that the veteran's service-
connected left varicocele is an unlisted condition, currently 
rated by analogy under the diagnostic code for varicose veins 
(DC 7120).  When choosing which diagnostic code to apply to 
an unlisted condition, codes for similar disorders or that 
provide general descriptions that encompass many ailments 
should be considered.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  See also 38 C.F.R. § 4.20.  In deciding 
which diagnostic code is "closely related" to the unlisted 
condition, the following three factors may be taken into 
consideration: (1) whether the functions affected by the 
condition are analogous; (2) whether the anatomical location 
of the condition is analogous; and (3) whether the 
symptomatology of the condition is analogous.  Lendenmann v. 
Principi, 3 Vet. App. 345, 350-51 (1992).  At this point, it 
should be interjected that the Board finds the DC employed by 
the RO as an analogy to be inapt.  The criteria for 
evaluating varicose veins of the lower extremities does not 
even remotely approximate the location, functions, or 
symptomatology of a varicocele.  Perhaps the closest analogy 
would be to rate the varicocele equivalent to a painful scar, 
at least in terms of symptoms.  However, under DC 7804 a 10 
percent rating is the maximum rating allowable for a scar 
which is painful on examination.  Accordingly, the Board will 
examine other DC which could potentially be applicable and 
provide a basis for a higher rating.   

Chronic epididymo-orchitis, absent tubular infections, is 
rated on the basis of urinary tract infections.  38 C.F.R. § 
4.115b, DC 7525.  Injuries to the prostate gland, infections, 
hypertrophy, post-operative residuals are rated on the basis 
of voiding dysfunction or urinary tract infection, whichever 
is predominant.  38 C.F.R. § 4.115b, DC 7527.

Urinary tract infections (38 C.F.R. § 4.115a) requiring long-
term drug therapy, one to two hospitalizations per year 
and/or requiring intermittent intensive management warrant a 
10 percent rating.  Urinary tract infections where the 
evidence shows recurrent symptomatic infection requiring 
drainage and frequent hospitalization (greater than two times 
per year) and/or requiring continuous intensive management 
warrant a 30 percent rating.  Id.

Voiding dysfunction (38 C.F.R. § 4.115a) manifested by 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent disability rating.  Such disability requiring the 
wearing of absorbent materials which must be must be changed 
2 to 4 times per day warrants a 40 percent disability rating.  
A 20 percent rating is assigned for disability requiring the 
wearing of absorbent materials which must be changed less 
than two times a day.

Urinary frequency with a daytime voiding interval between two 
and three hours, or; awakening to void two times per night, 
warrants a 10 percent rating, with a daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night, warrants a 20 percent rating, and with 
daytime voiding interval less than one hour, or; awakening to 
void five or more times per night, warrants a 40 percent 
rating.  Id.

Obstructive voiding symptomatology with or without stricture 
disease requiring dilatation one to two times per year 
warrants a noncompensable evaluation.  Marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of: 
post void residuals greater than 150 cc; uroflowmetry, with a 
marked diminished peak flow rate (less than 10 cc/sec); 
recurrent urinary tract infections secondary to obstruction; 
or stricture disease requiring periodic dilatation every two 
to three months, warrants a 10 percent rating and urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating.  Id.

A December 1995 VA examination report noted that the veteran 
stated that if he picks up anything he gets a tingling and a 
burning feeling in the scrotum, which has increased over the 
years.  He stated that is was "not too bad" at the time of 
the examination, but that if he walked 200 yards or more it 
starts bothering him.  Further, he stated that it hurt 
anytime he picked anything up.  Upon examination, the 
testicles were noted to be normal; there was no atrophy or 
absence of one or both testicles.  The varicocele measured 10 
cm x 6 cm.  It was slightly tender with no discoloration of 
the scrotum noted.  It was on the left side.  The examiner 
stated that it would be considered a large varicocele.  There 
was no evidence of any hernias.  The examiner stated that the 
varicocele felt like a bag of worms with the dilated blood 
vessels in the varicocele.  It was soft and slightly tender.  
The diagnosis was chronic left varicocele, slightly tender.  

At the February 1997 RO hearing, the veteran stated that any 
time he tried to lift anything more than 5 pounds he got a 
burning and swelling feeling, stating further that the 
scrotum doubles in size.  

A March 1997 report from the Virginia Department of 
Rehabilitation Services noted that a varicocele was present 
which had been somewhat symptomatic, however, no specific 
limitation of activity for that condition was noted to be 
warranted.  There was no evidence of significant venous 
stasis of the lower extremities.    

The September 2002 VA examination report noted that if he 
picks up anything he gets a tingling and a burning feeling in 
the scrotum, but that it was about the same as it was in 
1995.  Regarding genitourinary problems, the examiner stated 
that the veteran had lethargy, weakness, but no anorexia.  
Frequency during the day was noted to be five to six times, 
and two times at night.  He had occasional hesitancy and 
occasional dysuria, but his stream was normal.  The veteran 
reported that he had never had a urinary tract infection.  He 
had no kidney stones and did not have acute nephritis.  He 
had no incontinence.  It was noted that he had a vasectomy in 
1987 bilaterally.  He had had no treatment for malignancy, no 
catheterization, no dilatation, no drainage procedures, and 
was not on a special diet.  He was able to have vaginal 
penetration with ejaculation.  Upon examination, he was noted 
to have a tender left varicocele measuring 10 x 6 cm.  The 
examiner stated that it was just as examined before, with no 
change.  Both testicles were normal and he had no hernias.  
The penis was also normal. The diagnosis was chronic left 
varicocele, unchanged from previous examinations.  The 
examiner stated that the veteran had no functional loss due 
to his varicocele, even on exertion.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes initially that, as the most recent VA 
genitourinary examination did not reflect a history of 
urinary tract infections, much less a current urinary tract 
infection, increased compensation under DC 7525 is precluded.  

The Board has also considered other potentially applicable 
codes, to include DC 7527 on the basis of voiding 
dysfunction.  The most recent VA examination, however, 
clearly indicated that there was no urinary incontinence, 
much less such incontinence as to require the use of 
absorbent materials.  It was also specifically noted on this 
report that catheterization has not been required.  Finally, 
while the record does note nighttime urination, this most 
recently was said to be limited to two occasions per night.  
Such symptomatology would be adequately reflected by the 10 
percent rating currently assigned, as a 20 percent rating for 
urinary frequency would require three to four nightly voiding 
episodes under 38 C.F.R. § 4.115a.  

With complete atrophy of one testicle, the Rating Schedule 
assigns a noncompensable rating.  A 20 percent rating is 
assigned for complete atrophy of both testicles.  38 C.F.R. § 
4.115b, Diagnostic Code 7523.  The service-connected left 
varicocele can be rated by analogy to this condition.  
However, since even complete atrophy of one testicle is rated 
at the noncompensable level under the Rating Schedule, the 
Board can find no basis for assigning a higher rating under 
this diagnostic code.   

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  Therefore, the claim must be denied.  

				III.  Conclusion

The Board finds that the preponderance of the evidence is 
against the claims.  As such, the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  
Accordingly, the claims must be denied.  


ORDER

A rating in excess of 20 percent for service-connected 
residuals, patellectomy, right knee injury, is denied.

Entitlement to a rating in excess of 10 percent for a left 
varicocele is denied.


REMAND

The Board notes that VA has amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, by revising that portion of 
the Musculoskeletal System that addresses disabilities of the 
spine.  Schedule for Rating Disabilities; The Spine, 68 Fed. 
Reg. 51454-51458 (2003) (to be codified at 38 C.F.R. Part 4).  
The effective date of this amendment is September 26, 2003.  
Furthermore, the rating criteria under Diagnostic Code 5293 
changed effective September 23, 2002.

Here, the veteran has not been afforded VA examinations which 
have considered his service-connected low back disability 
under the above-referenced new regulations.  In this regard, 
the Board does acknowledge that the veteran was informed of 
the new intervertebral disc syndrome rating criteria in the 
November 2002 supplemental statement of the case and the new 
spine rating criteria in the January 2004 supplemental 
statement of the case.           

As was noted above, in evaluating musculoskeletal 
disabilities, the Board must assess functional impairment and 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10 (2003).  Ratings based on limitation of 
motion do not subsume the various rating factors in 38 C.F.R. 
§§ 4.40 and 4.45, which include pain, more motion than 
normal, less motion than normal, incoordination, weakness, 
and fatigability.  These regulations, and the prohibition 
against pyramiding in 38 C.F.R. § 4.14, do not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206- 08 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2003).  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence or normal callosity or the like.  Id.  The 
guidance provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claim for his 
back disability.

With regard to the veteran's claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to a service-connected disability, total disability will 
be considered to exist when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340.  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a). 

Service connection is currently in effect for the following 
conditions: a right knee condition, evaluated as 20 percent 
disabling, left varicocele, evaluated as 10 percent 
disabling, and a low back condition, evaluated as 20 percent 
disabling.  His combined evaluation is listed as 40 percent 
from November 20, 1996.  Given the foregoing, the veteran 
does not meet the minimum schedular requirements for a TDIU.  
38 C.F.R. § 4.16(a).  

However, an extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the veteran has asserted that he is unemployable due to 
his service-connected disabilities.  The Board finds that a 
VA examination is needed to determine whether the veteran's 
service-connected disabilities render him unemployable.    

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should then schedule the 
veteran for VA orthopedic and 
neurological examinations in order to 
ascertain the nature and severity of his 
service-connected low back disability.  
All signs and symptoms of his low back 
disability should be described in detail, 
including any signs and symptoms present 
that would be necessary for rating 
intervertebral disc syndrome under the 
old and new rating criteria.  
Furthermore, in addition to addressing 
range of motion, the examiner is 
requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  The examiner 
should also include a medical opinion, 
with full rationale, as to whether the 
veteran's service-connected disabilities 
alone (excluding the effects of non-
service-connected disabilities and 
advancing age) render him unemployable.  
The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination for 
review.  Such review should be indicated 
on the examination report.        

3.  Thereafter, the RO should 
readjudicate the claims on appeal with 
consideration being given to both the new 
and old criteria for the spine, to 
include the old and new criteria for 
evaluating intervertebral disc syndrome.  
Consideration should also be given to the 
question of whether the case should be 
referred to appropriate VA officials for 
extraschedular consideration.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



